MEMORANDUM **
Sergio Enrique Aguilar-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal of an Immigration Judge’s order denying his application for cancellation of removal, and denying his motion to reopen removal proceedings. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s original decision because it is based on a determination that Petitioner failed to demonstrate “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The BIA did not abuse its discretion by denying Petitioner’s motion to reopen because the BIA’s stated reasons for denying the motion were not “arbitrary, irrational or contrary to law.” See Caruncho v. INS, 68 F.3d 356, 360 (9th Cir.1995).
We do not consider Aguilar’s contention that the former INS failed to adjudicate his legalization claim because he raises it for the first time in his petition for review. See Ochave v. INS, 254 F.3d 859, 867 (9th Cir.2001).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIÉD in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.